Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 20-cv-23973-RNS

    EDDY PERERA-GONZALEZ,

             Plaintiff,

    v.

     JORGE RODRIGUEZ, individually,
     CITY OF HIALEAH, FLORIDA, a
     municipal corporation,

                 Defendants.
                                                     /

          PLAINTIFF’S MOTION FOR RECONSIDERATION PURSUANT
         TO RULE 59(e) AND INCORPORATED MEMORANDUM OF LAW


            Plaintiff, Eddy Perera-Gonzalez, through undersigned counsel, files this

  Motion for Reconsideration Pursuant to Fed. R. Civ. P. 59(e) and in support thereof,

  states:


            1.       Plaintiff moves this Court to reconsider its Order Granting Defendant

  City of Hialeah’s (the “City’s”) Motion to Dismiss and Motion to Strike issued on

  May 19, 2021 (the “Order”), which granted the Defendant City of Hialeah’s motion

  to dismiss all claims against it, with prejudice.


            2.       In the Order, the Court reasoned that the Plaintiffs claims of failure to

  supervise and failure to train officers were “bare assertions” that did not set forth

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 2 of 11

                                                                     CASE NO: 20-cv-23973-RNS


  enough facts to support a finding of showing of deliberate indifference for purposes

  of a failure to train or supervise. See Order, p. 4. Plaintiff seeks reconsideration of

  only the “with prejudice” portion of the ruling, altering it to be a dismissal “without

  prejudice” to prevent a manifest injustice, and in light of new evidence received from

  the City.


         3.      If this Motion is granted, Plaintiff further seeks consideration of its

  Motion for Leave to File Second Amended Complaint filed contemporaneously with

  this Motion, pursuant to Fed. R. Civ. P Rules 15(a)(2).


         4.      Plaintiff received over 1800 pages of documents in response to

  discovery requests on April 26, 2021 after the City’s Motion to Dismiss had been

  fully briefed, just weeks before the Court ruled on the pending Motion to Dismiss.

  Given the volume of data, it could not be presented to the Court prior to the Court’s

  May 19, 2021 ruling.


         5.      The documents produced on April 26, 2021 by the City revealed facts

  that, once alleged in an amended pleading, would provide sufficient facts to state a

  claim for relief for failure to train and failure to supervise. For instance, Plaintiff

  can now allege that up to 258 people accused the City of Hialeah police officers

  with “abuse of authority, excessive force or failure to provide mental health

  treatment (i.e. Baker Act Protocol)” over the five years prior to when Plaintiff was

                                                  2

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 3 of 11

                                                                     CASE NO: 20-cv-23973-RNS


  shot by Officer Rodriguez. At least two of those investigations concerned

  Defendant Rodriguez’ behavior during arrests where mental health issues were

  present, and he received no further training to prevent future abuse. Further,

  Defendant’s discovery responses revealed two other individuals sued the City who

  were shot during a mental health interaction in the past three years while working

  for the City. These and other allegations outlined in the Memorandum below would

  be sufficient to establish a pattern of similar constitutional violations or a deliberate

  indifference for purposes of a failure to train or supervise. See Order, p. 3.


         6.      Plaintiff does not seek reconsideration of the Court’s dismissal of Count

  IV (negligent hiring), or the dismissal without prejudice of punitive damages against

  Defendant Officer Rodriquez.


         7.      This Motion does not seek to relitigate the Motion to Dismiss, but rather

  to show that it would be a manifest injustice to exclude the evidence not previously

  available and an injustice not to allow this suit to be litigated on the merits.




                                                  3

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 4 of 11

                                                                      CASE NO: 20-cv-23973-RNS


                                      Memorandum of Law


  I.      Standard of Review for Motion for Reconsideration


          Three grounds justify reconsideration of an earlier order under Rule 59(e): (1)

  an intervening change in controlling law; (2) the availability of new evidence; and

  (3) the need to correct clear error or prevent manifest injustice. See Bowe v. Pub.

  Storage, 106 F. Supp. 3d 1252 (S.D. Fla. 2015); White v. Fla. Dep't of Corr., No.

  6:15-cv-1560-Orl-37DCI, 2017 U.S. Dist. LEXIS 124720 (M.D. Fla. Aug. 8, 2017);

  Vila v. Padron, No. 04-20520-CIV-ALTONAGA/B, 2005 U.S. Dist. LEXIS 47590

  (S.D. Fla. Mar. 30, 2005), citing Z.K. Marine, Inc. v. M/V Archigetis, 808 F. Supp.

  1561, 1563 (S.D. Fla. 1992). A motion for reconsideration is not a tool for

  relitigating what a court has already decided. See Reyher v. Equitable Life Assurance

  Soc'y, 900 F. Supp. 428, 430 (M.D. Fla. 1995). Rather, the motion "must demonstrate

  why the court should reconsider its prior decision and set forth facts or law of a

  strongly convincing nature to induce the court to reverse its prior decision." Id.

  (internal quotation marks omitted). Moreover, a motion for reconsideration "cannot

  be used to relitigate old matters, raise argument or present evidence that could have

  been raised prior to the entry of judgment." Richardson v. Johnson, 598 F.3d 734,

  740 (11th Cir. 2010) (per curiam) (internal quotation marks omitted).




                                                   4

                              STOLZENBERG GELLES FLYNN & ARANGO, LLP
       1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 5 of 11

                                                                       CASE NO: 20-cv-23973-RNS


           Typically, once a judgment is entered, the filing of an amended complaint is

  not permissible until judgment is set aside or vacated pursuant to Fed. R. Civ. P.

  59(e) or 60(b). See, e.g., Williams v. Citigroup Inc., 659 F.3d 208, 213 (2d Cir. 2011)

  (“as a procedural matter, a party seeking to file an amended complaint post judgment

  must first have the judgment vacated or set aside pursuant to Rules 59(e) or 60(b)")

  (internal quotation marks and alterations omitted); Crestview Village Apartments v.

  United States Dep't of Housing and Urban Dev., 383 F.3d 552, 558 (7th Cir.

  2004) (explaining that "[a]fter final judgment has been entered, a plaintiff may

  amend with leave of court following a motion to set aside the judgment under Rule

  59(e) or Rule 60(b)").         (Therefore, should this Motion for Reconsideration be

  granted, the Court may then consider Plaintiff’s Motion for Leave to File Second

  Amended Complaint).


  II.      Summary of Factual Allegations

           The facts set forth in the First Amended Complaint are as follows:

  Plaintiff, Mr. Perera-Gonzalez, was suffering from depression on October 1, 2017,

  and acted in a suicidal manner. See First Amended Complaint, generally. He

  climbed upon a flat roof residence in the City of Hialeah with machete in hand and

  cut his own throat with the machete. Id. at ¶ 11. The police were called, and

  Defendant Sergeant J. Rodriguez and other officers arrived on the scene and

  surrounded the building. Id. at ¶ 12. The Defendant took a position at ground level
                                                    5

                               STOLZENBERG GELLES FLYNN & ARANGO, LLP
        1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 6 of 11

                                                                     CASE NO: 20-cv-23973-RNS


  some 30 or 50 feet from the bleeding Perera-Gonzalez. Id. at ¶ 14. Mr. Perera-

  Gonzalez was seated on the flat roof and was no longer holding the machete in his

  hands. Id. at ¶ 15. At that point, Sergeant J. Rodriguez fired a single gunshot from

  his duty firearm, striking Mr. Perera-Gonzalez in the neck. Id. at ¶ 16. Mr. Perera-

  Gonzalez was transported to Ryder Trauma Center for his injuries and placed under

  arrest. Id. at ¶ 17. Ultimately Mr. Perera-Gonzalez survived his injuries but has

  suffered damages from the shooting. Id. at ¶ 30.

         Following the incident, Defendant Rodriguez in concert with other officers

  filed a patently false Arrest Affidavit. Id. at ¶18. The Affidavit correctly stated that

  upon arrival at the scene, Mr. Perera-Gonzalez was bleeding from the neck, but

  falsely stated he was holding the machete and making a motion of throwing it at

  officers on the scene. Id. at ¶ 18-20. The Affidavit (falsely) alleges the Defendant

  officer was “directly underneath the defendant and gave repeated warning to drop

  the machete at which time the defendant swung it in a throwing motion toward the

  Defendant officer, who fired his duty firearm one time. Id. at ¶ 19. The Affidavit

  concluded with, “it is unknown if the defendant was struck at this time.” Id.

  Unknown to the police officers that filed the false Affidavit, the incident was

  memorialized by a television news crew and subsequently broadcast on the nightly

  news, showing that an unarmed man was shot in the neck while seated on the roof.

  Id. at ¶ 24. The footage reflects that Mr. Perera-Gonzalez was not holding a machete

                                                  6

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 7 of 11

                                                                        CASE NO: 20-cv-23973-RNS


  at the time of the shooting or wielding it at anyone, and it is apparent he was shot in

  the neck (because he grabs his neck and blood appears all over his body.) Id. at ¶

  25. The Complaint further alleges that the City of Hialeah has knowledge that its

  officers regularly encounter individuals suffering from depression and suicidal

  behavior but fail to train its police officers on interactions with these individuals. Id.

  at ¶ 29. It is further alleged that the City police officers use unnecessary and

  potentially deadly force on other individuals suffering from depression and suicidal

  behavior, not just the Plaintiff. Id. at ¶ 29.


  III.      Reconsideration is Justified Because of the Need to Correct a Manifest
            Injustice and New Evidence is Available
            The Court’s Order granting the City’s Motion to Dismiss reasoned that Count

  II and III (Failure to Train and Failure to Supervise) should be dismissed “with

  prejudice” because Plaintiff did not allege a past pattern of constitutional violations

  establishing deliberate indifference and was devoid of actual supporting facts, and

  because the Motion to Amend was procedurally insufficient. (Order, p. 3-4, 8.)

  Plaintiffs have since received an affidavit from the City of Hialeah Professional

  Compliance Bureau regarding the high incidents of excessive force investigations

  (up to 258 in the five-year period preceding the Plaintiff’s incident). Incredibly, the

  Affidavit also states that the Bureau does not track or separate out those incidents

  involving improper Baker Act protocol or mental health interactions, and it objects


                                                     7

                                STOLZENBERG GELLES FLYNN & ARANGO, LLP
         1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 8 of 11

                                                                     CASE NO: 20-cv-23973-RNS


  to having to produce those numbers because it would be “too burdensome” to do so.

  The affiant goes on to explain that it is possible to learn how many complaints are

  related to mental health interactions, but it would take approximately 43 hours and

  counsel for the City objects as this is “too burdensome.” These statements illustrate

  both the custom and policy to ignore the necessity for training and supervision of

  police officers when interacting with mental health issues, and the high number of

  accusations by the public warranting internal investigations. It would be a manifest

  injustice to dismiss this case and allow this policy and custom to go unchallenged

  with no determination on the merits. In total, based upon both the discovery

  provided on April 26, 2021 and follow up investigations by the undersigned into

  public records, the following allegations would be added to the Second Amended

  Complaint if this Motion and the Motion for Leave to File Second Amended

  Compliant are granted:

     1. There were at least two other lawsuits filed against the City in three years prior

         to October 1, 2017 involving allegations of the improper shooting of a person

         with mental health issues by officers of the City of Hialeah police department.

         (Laura Guzman, as Personal Representative of the Estate of Arturo Guzman,

         deceased v. City of Hialeah, et al., US Southern District of Florida Case No.

         1:15-cv-23985-DPG and Elvis Jose Perez v. City of Hialeah et al., US

         Southern District of Florida Case No. 1:20-cv-22396-KMM. (The City has

                                                  8

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 9 of 11

                                                                     CASE NO: 20-cv-23973-RNS


         not provided information concerning lawsuits involving shootings of persons

         with mental health issues prior to that period).

     2. Defendant Rodriquez was investigated by the Bureau for two other incidents

         of excessive force where mental health issues were present in the year prior

         to the shooting of the Plaintiff. The Bureau failed to provide Defendant

         Rodriquez with training or supervision to avoid the use of future excessive

         force against those with mental health issues following the investigation.

     3. The Hialeah Police Department’s Professional Compliance Bureau has had up

         to 258 internal investigations into complaints in the past five years that

         indicate excessive force, abuse of authority, or failure to provide mental health

         treatment.

     4. As further evidence of the City’s pattern of failing to train or supervise its

         officers in the proper use of force on individuals suffering from mental health

         issues, the City does not separately track those complaints involving mental

         health issues despite having the data and ability to do so. The City maintains

         it would only take an estimated 43 hours to review the last five years of formal

         complaints to determine the number of complaints related to mental health

         issues and or excessive force. Therefore, the City has remained willfully

         ignorant of the need to train and supervise officers on the use of excessive

         force and excessive force in interactions with mental health issues like

                                                  9

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 10 of 11

                                                                     CASE NO: 20-cv-23973-RNS


         depression and suicide.


         The above allegations illustrate that it would be a manifest injustice to prevent

   the Plaintiff from seeking relief when evidence exists of a pattern of failure to train

   and supervise officers in preventing the use of excessive force when interacting with

   mental health issues such as suicide and depression. Cf. Bowe v. Pub. Storage, 106

   F. Supp. 3d 1252 (S.D. Fla. 2015) (the Court denied the Motion for Reconsideration

   based upon a manifest injustice argument because the Plaintiff could not produce

   any evidence to support his claims). Further, over 1800 pages of discovery received

   on April 26, 2021 contained new evidence of the City’s pattern of similar

   constitutional violations by untrained and unsupervised employees, but given the

   volume of data, it could not be presented to the Court prior to the Court’s May 19,

   2021 ruling.


         WHEREFORE, Plaintiffs respectfully request that this Court enter an order

   granting Plaintiff’s Motion for Reconsideration of its May 19, 2021 Order, and alter

   the Order to grant the Defendants Motion to Dismiss Counts II and III without

   prejudice (instead of “with prejudice”). Further, should this Motion be granted,

   Plaintiff respectfully requests this Count grant Plaintiff’s Motion for Leave to File

   Second Amended Complaint, filed contemporaneously with this Motion.

         DATED this 15th day of June, 2021.


                                                  10

                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 41 Entered on FLSD Docket 06/15/2021 Page 11 of 11

                                                                       CASE NO: 20-cv-23973-RNS




  By: /s/ Paul Basile                                 By: _________________________________
      Paul Basile, Esq. (FBN: 89036 )                     Charles W. Flynn, III, Esq. (FBN: 204791)
      paul@kblawmiami.com                                 cflynn@sgfcounsel.com
      The Law Office of                                   STOLZENBERG GELLES FLYNN
      KASSEBAUM and BASILE, P.A.                          & ARANGO, LLP
      150 West Flagler Street, Suite 1675                 1533 Sunset Drive, Suite 150
      Miami, FL 33130                                     Miami, FL 33143
      Telephone: (305) 445-2985                           Telephone: (305) 961-1450
      Fax: (754) 400-6113                                 Fax: (305) 423-3979
                                  Counsel for Plaintiff, Eddy Perera-Gonzalez



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of 2021, I electronically caused the

   foregoing Plaintiff’s Motion for Reconsideration Pursuant To Rule 59(E) and Incorporated

   Memorandum of Law to be filed with the Clerk of Court using CM/ECF. I also certify that

   the foregoing document is being served this day on all counsel of record in the manner

   specified via transmission of Notices of Electronic Filing generated by CM/ECF to:

   Elizabeth     M.    Hernandez,       Esq.    (elizabeth.hernandez@bowmanandbrooke.com);

   Lourdes Espino Wydler, Esq. (lew@marrerolegal.com); and Oscar Edmund Marrero,

   Esq. (oem@marrerolegal.com).

                                     By: /s/ Charles Flynn
                                        Charles Flynn, Esq.




                                                   11

                              STOLZENBERG GELLES FLYNN & ARANGO, LLP
       1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
